 Case 1:19-ap-01003-MT         Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59              Desc
                                Main Document    Page 1 of 8


1    DAVID SEROR - Bar No. 67488
     TALIN KESHISHIAN - Bar No. 201830
 2   JESSICA L. BAGDANOV - Bar No. 281020
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Email:     dseror@bg.law
                tkeshishian@bg.law
 6              jbagdanov@bg.law
 7   Attorneys for Diane C. Weil, Chapter 7 Trustee
 8                            UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10                               SAN FERNANDO VALLEY DISTRICT

11
     In re                                                Case No. 1:16-bk-12811-MT
12
     JF LANDSCAPE, INC.,                                  Chapter 7
13
                             Debtor.                      Adv. Case No. 1:19-ap-________-MT
14

15   DIANE C. WEIL, CHAPTER 7 TRUSTEE,                    COMPLAINT TO AVOID AND RECOVER
                                                          FRAUDULENT TRANSFERS AND
16                        Plaintiff,                      PREFERENTIAL TRANSFERS
17   v.                                                   [11 U.S.C. §§ 544, 547(b), 548(a)(1)(B),
                                                          550(a)(1)]
18   MICHAEL JACOBY, an individual,
19                        Defendant.
20

21

22

23

24

25

26

27

28
                                                      1
     2056777
 Case 1:19-ap-01003-MT            Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59                 Desc
                                   Main Document    Page 2 of 8


1    TO THE HONORABLE MAUREEN A. TIGHE UNITED STATES BANKRUPTCY JUDGE,

 2   DEFENDANT MICHAEL JACOBY, AND ALL OTHER INTERESTED PARTIES:

 3             Diane C. Weil, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate (“Estate”) of debtor,

 4   JF Landscape, Inc. (“Debtor”), complaining of Michael Jacoby, an individual (“Defendant”), alleges

 5   as follows:

 6                                           NATURE OF ACTION

 7             1.     This is an adversary proceeding brought pursuant to Title VII of the Federal Rules of

 8   Bankruptcy Procedure to recover certain transfers made by the Debtor to the Defendant and related

 9   relief. The Trustee seeks entry of a judgment avoiding the transfers at issue pursuant to 11 U.S.C.

10   §§ 544, 547, and/or 548 and recovering the transfers pursuant to 11 U.S.C. § 550.

11             2.     To the extent that Defendant and/or his assignees has filed a proof of claim or have

12   claim(s) listed on Debtor’s schedules as undisputed, liquidated, and non-contingent, or has otherwise

13   requested payment from Debtor (collectively, “Claims”), this Complaint is not intended to be, nor

14   should it be construed as, a waiver of the Trustee’s right to object to such Claims for any reasons,

15   including, but not limited to, any grounds set forth in Sections 502(a) through (j) (“Section 502”) of

16   Title 11 of the United States Code (“Bankruptcy Code”), and any such rights are expressly reserved.

17                        STATEMENT OF JURISDICTION AND PROCEEDINGS

18             3.     On or about September 26, 2016 (“Petition Date”), Debtor filed a voluntary petition

19   under Chapter 7 of the Bankruptcy Code, commencing Bankruptcy Case No. 1:16-bk-12811-MT.

20   Nancy Zamora was initially appointed as the Chapter 7 Trustee but subsequently withdrew.

21   Thereafter, Diane C. Weil was duly appointed as the successor Chapter 7 Trustee, in which capacity

22   she continues to serve.

23             4.     On September 25, 2018, the Trustee and Defendant entered into a Stipulation wherein

24   the parties to the Stipulation agreed to toll the statute of limitations on any and all claims

25   (“Stipulation”) that the Trustee or Debtor’s bankruptcy Estate may have against the Defendant

26   through and including January 28, 2019.

27

28
                                                         2
     2056777
 Case 1:19-ap-01003-MT           Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59                 Desc
                                  Main Document    Page 3 of 8


1              5.    The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b)(1)

 2   and 1334(a), and General Order No. 242-A of the District Court for the Central District of

 3   California, as this is a core proceeding under 28 U.S.C. §§ 157(b)(1) and (2)(H).

 4             6.    Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a), in that the

 5   instant proceeding is related to the Debtor’s case under the Bankruptcy Code that is still pending.

 6             7.    The Trustee consents to final orders or judgment by the Bankruptcy Court.

 7             8.    Pursuant to 11 U.S.C. § 544, the Trustee has standing to bring this adversary

 8   proceeding on behalf of the Estate.

 9                                                  PARTIES

10             9.    The Trustee brings this action solely in her capacity as Chapter 7 Trustee of the

11   Debtor’s Estate.

12             10.   The Trustee is informed and believes and based thereon alleges that Defendant is an

13   individual who, at all times herein mentioned, conducted business in and/or resides in, the Central

14   District of California.

15             11.   The Trustee is further informed and believes and based thereon alleges that Defendant

16   was an officer and director of the Debtor as well as a fifty percent (50%) shareholder of the Debtor.

17                                         GENERAL ALLEGATIONS

18             12.   The Trustee is informed and believes, and based thereon alleges that, pre-petition, the

19   Debtor was a landscaping company providing services in landscape, hardscape and related

20   construction.

21             13.   The Trustee is informed and believes that Defendant was a fifty percent shareholder

22   (50%) of the Debtor as well as both an officer and director of the Debtor. Accordingly, the

23   Defendant is an insider of the Debtor within the meaning of § 101(31)(B) and (E) of the Bankruptcy

24   Code and/or is a non-statutory insider pursuant to applicable bankruptcy case law.

25             14.   Pursuant to the Trustee’s review and analysis of Debtor’s Form 207, Statement of

26   Financial Affairs and specifically Part 2, no. 4 re “Payments or other transfers of property made

27   within 1 year before filing this case that benefited any insider”, the Trustee is informed and believes

28   and based thereon alleges that, from the period beginning July 2016 through October 2016, Debtor,
                                                         3
     2056777
 Case 1:19-ap-01003-MT           Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59                 Desc
                                  Main Document    Page 4 of 8


1    made a Transfer, or a series of Transfers, of sums of money to Defendant totaling Twenty Thousand

 2   Three Hundred and Twenty Nine Dollars ($20,329.00) (the “Transfers”).

 3             15.   The Trustee is further informed and believes, and based thereon alleges, that within

 4   90 days prior to the date of the bankruptcy filing, that the entirety or portion of the Transfers was

 5   made to Defendant.

 6             16.   The Trustee is further informed and believes, and based thereon alleges, that the

 7   Transfers made to Defendant were out of the ordinary course of business and not as compensation to

 8   Defendant in his capacity as Debtor’s director or officer.

 9             17.   The Trustee is informed and believes and based thereon alleges that Defendant

10   received, or was the direct and intended beneficiary of the Transfers from Debtor.

11             18.   The Trustee is informed and believes and based thereon alleges that Defendant did

12   not provide any value or reasonably equivalent value to the Debtor as consideration for such

13   Transfers. Alternatively, the Trustee alleges that if it is ultimately determined that Defendant was

14   owed an antecedent debt at the time of the Transfers, certain, or the entirety, of such Transfers are

15   avoidable as preferential transfers, as set forth above.

16             19.   There are, at all times mentioned herein with respect to the Transfers from Debtor to

17   Defendant, creditors holding unsecured claims that are allowable under 11 U.S.C. § 502.

18             20.   There are, at all times mentioned herein with respect to the Transfers from Debtor to

19   Defendant, creditors holding unsecured priority claims that are allowable under 11 U.S.C. § 502.

20                                       FIRST CLAIM FOR RELIEF

21                   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS

22                         AGAINST DEFENDANT (CONSTRUCTIVE FRAUD)

23                                         [11 U.S.C. §§ 548 and 550]

24             21.   The Trustee refers to and, by this reference, incorporates and alleges herein, each and

25   all of the allegations set forth in Paragraphs 1 through 20, inclusive, as though fully set forth herein.

26             22.   The Trustee is informed and believes and thereon alleges that the Transfer(s), or each

27   of them, was made without Debtor receiving a reasonably equivalent value in exchange for such

28   transfer; and: (i) at a time when the Debtor was insolvent or as a result of which the Debtor became
                                                         4
     2056777
 Case 1:19-ap-01003-MT            Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59                Desc
                                   Main Document    Page 5 of 8


1    insolvent; or (ii) at a time that the Debtor was engaged in a business or a transaction, or was about to

 2   engage in a business or a transaction, for which any property remaining with the debtor was an

 3   unreasonably small capital; or (iii) at a time when the Debtor intended to incur, or believed or should

 4   reasonably have believed that the Debtor would incur, debts that would be beyond Debtor’s ability to

 5   pay as such debts matured.

 6             23.    By virtue of the foregoing, the Transfers constituted avoidable transfers pursuant to

 7   11 U.S.C. § 548(a)(1)(B).

 8             24.    Furthermore, pursuant to Section 550 of the Bankruptcy Code, the Trustee may

 9   recover from the Defendant the Transfers, plus interest thereon at the maximum legal rate from and

10   after the date of each of the Transfers, in a sum according to proof, which Plaintiff believes not to be

11   less than $20,329.00.

12                                      SECOND CLAIM FOR RELIEF

13                   AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS

14                                          AGAINST DEFENDANT

15                                         [11 U.S.C. §§ 547 and 550]

16             25.    The Trustee refers to and, by this reference, incorporates and alleges herein, each and

17   all of the allegations set forth in Paragraphs 1 through 24, inclusive, as though fully set forth herein.

18             26.    The Trustee is informed and believes, and based thereon alleges, that the Transfer(s)

19   or each of the Transfers, constitutes a “transfer,” within the meaning of Section 101(54) of the

20   Bankruptcy Code, made within one year prior to the Petition Date.

21             27.    The Trustee is informed and believes, and based thereon alleges, that the Debtor

22   made the Transfers while the Debtor was insolvent.

23             28.    The Trustee is informed and believes, and based thereon alleges, that the Transfers

24   were made to Defendant between one year and ninety days prior to the Petition Date (“Insider

25   Transfers”).

26             29.    The Trustee is further informed and believes, and based thereon alleges, that the

27   Defendant, as a result of the Insider Transfers, received more than Defendant would have received as

28   a creditor in the Chapter 7 liquidation had the Insider Transfers not been made.
                                                         5
     2056777
 Case 1:19-ap-01003-MT            Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59                Desc
                                   Main Document    Page 6 of 8


1              30.    The Trustee is informed and believes, and based thereon alleges, that Defendant is an

 2   insider of the Debtor.

 3             31.    For the foregoing reasons, pursuant to Section 547(b) of the Bankruptcy Code, the

 4   Trustee may avoid the Insider Transfers.

 5             32.    Furthermore, pursuant to Section 550 of the Bankruptcy Code, the Trustee may

 6   recover from Defendant the value of the Insider Transfers, plus interest thereon at the maximum

 7   legal rate from and after the date of each of the Insider Transfers, in a sum according to proof, which

 8   the Trustee believes not to be less than $20,329.00.

 9                                       THIRD CLAIM FOR RELIEF

10                   AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS

11                                          AGAINST DEFENDANT

12                                         [11 U.S.C. §§ 547 and 550]

13             33.    The Trustee refers to and, by this reference, incorporates and alleges herein, each and

14   all of the allegations set forth in Paragraphs 1 through 32, inclusive, as though fully set forth herein.

15             34.    The Trustee is informed and believes, and based thereon alleges, that each of the

16   Transfers constitutes a “transfer,” within the meaning of Section 101(54) of the Bankruptcy Code,

17   made within one year prior to the Petition Date.

18             35.    The Trustee is informed and believes, and based thereon alleges, that the Debtor

19   made the Transfers while the Debtor was insolvent.

20             36.    The Trustee is informed and believes, and based thereon alleges, that all or the

21   majority of the Transfers were made to Defendant within ninety days of the Petition Date (“90-Day

22   Transfers”).

23             37.    The Trustee is further informed and believes, and based thereon alleges, that the

24   Defendant, as a result of the 90-Day Transfers, received more than Defendant would have received

25   as a creditor in the Chapter 7 liquidation had the 90-Day Transfers not been made.

26             38.    For the foregoing reasons, pursuant to Section 547(b) of the Bankruptcy Code, the

27   Trustee may avoid the 90-Day Transfers.

28
                                                         6
     2056777
 Case 1:19-ap-01003-MT           Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59                  Desc
                                  Main Document    Page 7 of 8


1              39.   Furthermore, pursuant to Section 550 of the Bankruptcy Code, the Trustee may

 2   recover from Defendant the value of the 90-Day Transfers, plus interest thereon at the maximum

 3   legal rate from and after the date of each of the Transfers, in a sum according to proof.

 4                                     FOURTH CLAIM FOR RELIEF

 5                                        CLAIM DISALLOWANCE

 6                                         AGAINST DEFENDANT

 7                                              [11 U.S.C. § 502]

 8             40.   The Trustee realleges each and every allegation contained in paragraphs 1 through 39

 9   of this Complaint and by this reference, incorporates said allegations as though set forth fully herein.

10             41.   Defendant is a transferee of the Transfers avoidable under either Section 547 or

11   Section 548 of the Bankruptcy Code and from whom property is recoverable under Section 550 of

12   the Bankruptcy Code.

13             42.   Despite demand by the Trustee, Defendant has not paid the amount of the Transfer

14   for which Defendant is liable under Section 550 of the Bankruptcy Code.

15             43.   Pursuant to 11 U.S.C. § 502(d), any and all Claims of the Defendant and/or assignees

16   of Defendant, against the Debtor’s estate must be disallowed until such time as Defendant pays to

17   the Trustee an amount equal to the aggregate amount of all the Transfers, plus interest thereon and

18   costs.

19             44.   Pursuant to 11 U.S.C. § 502(j), any and all Claims of the Defendant, and/or her

20   assignee, against the Debtor’s estate previously allowed by the Debtor or the Trustee, must be

21   reconsidered and disallowed until such time as the Defendant pays to the Trustee an amount equal to

22   the aggregate amount of all the Transfers, plus interest thereon and costs.

23                                          PRAYER FOR RELIEF

24             WHEREFORE, the Trustee prays for judgment against the Defendant as follows:

25             1.    On the First Claim for Relief, for a judgment that the Transfers are avoidable

26   transfers under 11 U.S.C. § 548 and that recovery therefore be awarded pursuant to 11 U.S.C. §

27   550(a), in an amount of not less than $20,329.00, the exact amount to be proven at trial, plus interest

28   at the legal rate from the date of the Transfers;
                                                         7
     2056777
 Case 1:19-ap-01003-MT           Doc 1 Filed 01/24/19 Entered 01/24/19 15:06:59               Desc
                                  Main Document    Page 8 of 8


1              2.   On the Second Claim for Relief, for a judgment that the Insider Transfers are

 2   avoidable transfers under 11 U.S.C. § 547 and that recovery therefore be awarded pursuant to 11

 3   U.S.C. § 550(a), in an amount of not less than $20,329.00, the exact amount to be proven at trial,

 4   plus interest at the legal rate from the date of the Insider Transfers;

 5             3.   On the Third Claim for Relief, for a judgment that the 90-Day Transfers are avoidable

 6   transfers under 11 U.S.C. § 547 and that recovery therefore be awarded pursuant to 11 U.S.C.

 7   § 550(a), in an amount of not less than $20,329.00., the exact amount to be proven at trial, plus

 8   interest at the legal rate from the date of the 90-Day Transfers;

 9             4.   On the Fourth Claim for Relief, for disallowance of all claims of the Defendant

10   and/or Defendant’s assignee, against the Estate;

11             5.   On All Claims for Relief, for costs of suit incurred herein; and

12             6.   On All Claims for Relief, for such other relief as the Court deems just and proper.

13

14   DATED: January 24, 2019                          BRUTZKUS GUBNER
15

16                                                    By: /s/ Talin Keshishian
                                                         TALIN KESHISHIAN
17                                                    Attorneys for Diane C. Weil, Chapter 7 Trustee
18

19

20

21

22

23

24

25

26

27

28
                                                          8
     2056777
